Citation Nr: 0503465	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1983 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Although the RO, in effect, reopened and re-adjudicated the 
veteran's claims, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b), to 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).

The Board notes that although the issues of entitlement to 
service connection for joint pain as due to an undiagnosed 
illness, and for a sinus condition were addressed in the 
statement of the case, the veteran limited her substantive 
appeal to the issues of entitlement to service connection for 
hypertension and PTSD.  The Board will limit its 
consideration accordingly.  

The veteran testified before the undersigned at an April 2003 
hearing in Nashville, Tennessee.  A transcript of that 
hearing is of record.

As is noted below, the issues of service connection for 
hypertension and PTSD are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on her part.


FINDINGS OF FACT

1.  In an April 1999 unappealed rating decision, the RO 
denied entitlement to service connection for hypertension and 
post-traumatic stress disorder.

2.  Evidence received since the April 1999 rating decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for hypertension.

3.  Evidence received since the April 1999 rating decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for PTSD.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the previously denied claim seeking service connection for 
hypertension. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  New and material evidence has been presented to reopen 
the previously denied claim seeking service connection for 
PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are 
applicable to the appellant's claim to reopen.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing. 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claims 
to reopen.  Therefore, no further development to this extent, 
with respect to this matter is required under the VCAA or the 
implementing regulations.

B.  New and Material Evidence

The veteran's original claims of entitlement to service 
connection for hypertension and PTSD were denied in an 
unappealed April 1999 rating decision.  She filed to reopen 
her claims in May 1999.  In this regard, the Board notes that 
her May 1999 claim contains no expression of disagreement 
with the April 1999 decision.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Entitlement to service connection for hypertension was 
initially denied on the merits by RO decision of April 1999 
on the basis that hypertension was not present in service.  
The veteran's attempt to reopen her claim was last finally 
denied in an April 1999 rating action.  The evidence received 
since the April 1999 decision includes a private hospital 
emergency room record showing a blood pressure reading of 
130/90 in July 1994, one month after discharge; and an April 
2003 transcript of a hearing before the undersigned in which 
the veteran testified to the effect that after she began work 
at the VA hospital, she was diagnosed with hypertension in 
June 1965, and placed on medication.  

The Board finds this evidence is not cumulative or 
duplicative of the evidence previously of record, and tends 
to suggest that the disability was diagnosed within a year of 
discharge.  It is so significant that it must be considered 
to fairly consider the merits of the veteran's claim.  In 
connection with evidence previously assembled, it contributes 
to a more complete picture of the veteran's claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.  

Entitlement to service connection for PTSD was initially 
denied on the merits by RO decision of April 1999, on the 
basis that there was no evidence to support the claim of 
sexual harassment or sexual trauma in service, no formal 
complaint of rape or harassment in service, and no markers or 
indicators that would indicate a traumatic event occurred 
while on active duty.  Evidence received since the April 1999 
decision includes a statement from the veteran; a transcript 
of an April 2003 hearing before the undersigned in which the 
veteran testified to five years of psychological counseling 
beginning in 1998, at Ft. Campbell Army medical facility; and 
an August 1999 treatment summary from the veteran's treating 
psychologists which includes a diagnosis of depression.  

The Board finds that the diagnosis of depression and the 
psychologists' statement taken in connection with evidence 
previously assembled contributes to a more complete picture 
of the veteran's claim.  It is not cumulative or redundant, 
and is so significant that it must be considered to fairly 
consider the merits of the claim.   Accordingly, it is new 
and material and reopening of the claim is in order.  

ORDER

New and material evidence having been presented, reopening of 
the claim seeking service connection for hypertension is 
granted.

New and material evidence having been presented, reopening of 
the claim seeking service connection for PTSD is granted.


REMAND

With respect to the reopened claim for hypertension, service 
medical records reflect that in April 1994, two months prior 
to discharge, an OB/GYN clinic note showed an elevated blood 
pressure reading of 145/100, and the examiner noted that the 
veteran was referred to internal medicine for follow up for 
"hypertension."  Subsequent April 1994 VA Internal Medicine 
notes reflect a provisional diagnosis of hypertension; a note 
that review of the veteran's chart showed 10 blood pressure 
readings since 1991, three of which were greater than 140/90; 
and an April 1994 reading of 130/100, noted as questionable 
high blood pressure.  Post discharge records dated from 
December 29, 1994 to January 5, 1995 show blood pressure 
readings of 134/94, 137/76, 156/95, and 148/81, noted as 
essentially normal by the examiner. 

The Board notes that the veteran was examined in March 1999 
and diagnosed with hypertension.  However, the examination 
contains no opinion as to the etiology of the veteran's 
hypertension, and there is no indication that the claims file 
was reviewed in conjunction with the examination.  In light 
of the above, the Board concludes that a comprehensive 
current VA examination is required to determine the nature 
and etiology of the veteran's hypertension.

With respect to the reopened claim for service connection for 
PTSD, it appears from the veteran's April 2003 testimony that 
VA psychological counseling notes from Ft. Campbell medical 
facility, for five years from 1998, are outstanding.  
Although the RO requested records in a June 1999 letter, only 
1997 psychological counseling notes were obtained.  The 
veteran also alleged in written statements that indicators of 
the spring 1984 sexual trauma in service were alcohol abuse, 
and weight gain in service.  The service records show some 
evidence of weight gain, for example, 137 lbs in September 
1982 pre-enlistment examination, 141 lbs in July 1983, 151 
lbs in October 1984, 172 lbs in October 1985, and 175 lbs in 
the April 1994.  

Additionally, the record reflects diagnoses of dysthymia, 
depression, and PTSD. In a March 1999 VA examination, the 
examiner concluded that, based on history, the veteran had 
PTSD due more likely to sexual abuse in and out of the 
military.  Since there is no indication that the examiner 
reviewed the claims folders in conjunction with this 
examination and opinion, the Board finds the examination 
inadequate for adjudication of the claim.  The veteran should 
undergo a comprehensive examination to clarify the nature and 
etiology of her psychological disorder.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); §§ 38 C.F.R. 3.156(a), 3.159 
(2001), to include notice that the 
veteran should submit any pertinent 
evidence in her possession pertinent to 
her claimed disabilities.  In addition, 
she should be notified to submit evidence 
such as a statement from a physician 
supporting her contention that she has 
PTSD due to alleged sexual trauma in 
service.  

2.  The RO should make another attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran, to 
include a complete copy of Blanchfield 
Army Community Hospital, Ft. Campbell, 
psychological counseling notes from 1998 
as identified by the veteran.  Efforts to 
obtain these records should be documented 
in the claims folders, as should any 
negative responses.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and her representative and request them 
to provide the outstanding evidence.  

4.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
undertake any other development it 
determines to be warranted.

5.  When all indicated record development 
has been completed, the RO should arrange 
for the claims folder to be reviewed by a 
psychiatrist with appropriate expertise.  
The claims folders must be made available 
to and reviewed by the examiner and the 
examiner should note such review in the 
examination report.  The psychiatrist 
should provide an opinion as to whether 
any psychological disorder is 
etiologically related to the alleged 
incident of sexual trauma in service.  In 
making this determination, the physician 
should consider all alleged indicators of 
trauma in service, including alleged 
weight gain.  If PTSD is diagnosed, the 
examiner should identify all elements 
supporting the diagnosis.  If the veteran 
does not meet the criteria for a 
diagnosis of PTSD due to personal sexual 
assault in service, the examiner should 
explain why. 

6.  When all indicated record development 
has been completed, the claims folders 
should then be forwarded to a physician 
with appropriate expertise for 
preparation of a medical opinion on the 
etiology of hypertension.  The claims 
folders must be made available to and 
reviewed by the examiner and the examiner 
should note such review in the 
examination report.  The examiner should 
provide an opinion as to whether it is 
likely, unlikely, or at least as likely 
as not, that hypertension originated 
during the veteran's active service, was 
manifested within a year of service 
discharge, or is otherwise etiologically 
related to active service.  The 
supporting rationale for all opinions 
expressed must be provided.

7.  The RO should also undertake any 
other development it determines to be 
indicated.  The RO should then 
readjudicate the issues on appeal based 
on a de novo review of all pertinent 
evidence.  If the benefits sought on 
appeal are not granted, the RO should 
issue a supplemental statement of the 
case to the appellant and her 
representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


